Citation Nr: 1605343	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  07-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bladder disorder.

2.  Entitlement to service connection for a skin disorder of the hands.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to increased ratings for sarcoidosis, evaluated as 10 percent disabling prior to March 16, 2010, and as noncompensably disabling from that date.

5.  Entitlement to increased ratings for chronic prostatitis status post-transurethral resection of the prostate (TURP), evaluated as 10 percent disabling prior to July 25, 2005, as noncompensably disabling from July 25, 2005, as 10 percent disabling from February 15, 2007, and as 40 percent disabling from March 16, 2010.

6.  Entitlement to higher initial evaluations for fecal incontinence, evaluated as 30 percent disabling prior to March 16, 2010, and as 60 percent disabling from that date.

7.  Entitlement to higher initial ratings for depression, evaluated as 10 percent disabling prior to February 25, 2009, as 30 percent disabling from February 25, 2009 to June 5, 2012, and as 50 percent disabling from that date.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostate cancer.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine,

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart condition.

11.  Entitlement to an effective date earlier than February 25, 2009 for the grant of a total rating based on unemployability due to service connected disability (TDIU).

12.  Entitlement to an effective date earlier than February 25, 2009 for the grant of Dependents' Educational Assistance (DEA).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to July 1972. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which pertained to the evaluations assigned to sarcoidosis and chronic prostatitis. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in February 2009; a transcript of that hearing is associated with the claims file. 

The appeal was remanded in October 2009.  With respect to the Veteran's claim of entitlement to an increased rating for his chronic prostatitis, the Board observed that the Veteran originally filed his claim in January 2005 and such was denied in a May 2005 rating decision. Thereafter, he submitted a May 2005 letter from his physician, which was not of record at the time of the May 2005 rating decision.  As such, in the June 2007 rating decision, the RO indicated that, since such information was received within a year from the date of the notification of the last decision, the prior decision was being reconsidered.  Therefore, the Veteran's claim for an increased rating for chronic prostatitis has been pending since January 2005.  In the June 2007 rating decision, the RO granted an increased rating to 10 percent, effective January 13, 2005, with a temporary total evaluation assigned from March 24, 2005, to May 1, 2005. Effective May 1, 2005, the 10 percent evaluation was reinstated and, effective July 25, 2005, a noncompensable evaluation was assigned.  The Board noted that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board therefore characterized this issue accordingly.

While the appeal was in remand status, various issues were raised and adjudicated.  

In February 2009, the RO issued a rating decision which in pertinent part denied service connection for a bladder disorder and a skin disorder of the hands; declined to reopen claims of entitlement to service connection for prostate cancer, degenerative disc disease of the lumbar spine, and a heart disorder; and granted service connection for fecal incontinence, assigning a 30 percent evaluation, and depression, assigning a 100 percent evaluation.  In September and October 2009, the Veteran submitted notices of disagreement with respect to these issues.  

The Board notes that a statement of the case was not issued following the Veteran's submission of notices of disagreement in September and October 2009; however, the issue of entitlement to higher evaluations for fecal incontinence was the subject of a June 2013 statement of the case, and the issue of entitlement to higher evaluations for depression was the subject of statements of the case in June 2013 and April 2015.  In this regard, the Board observes that while the RO characterized the issues with respect to these evaluations as entitlement to earlier effective dates for higher evaluations assigned during the course of these appeals, the statements of the case provided the Veteran with the law and regulations pertaining to the evaluations of these disabilities and considered the evidence for the entire period on appeal.  The Veteran has perfected appeals with respect to these issues, and they are accordingly listed above.  

The Veteran's October 2009 notice of disagreement also indicated the Veteran's allegation of clear and unmistakable error (CUE) in the June 2007 rating decision that denied service connection for prostate cancer.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In April 2011, the RO issued a rating decision which in pertinent part granted a TDIU and DEA benefits, assigning an effective date of February 25, 2009.  The Veteran disagreed with the effective date assigned, and has perfected his appeal in this regard.  In his May 2011 notice of disagreement, the Veteran also asserted that the effective date for the grant of service connection for depression should be in 2006.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over then, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a bladder disorder, a skin disorder of the hands, and erectile dysfunction; entitlement to higher ratings for chronic prostatitis and depression; whether new and material evidence has been submitted to reopen claims of entitlement to service connection for prostate cancer, degenerative disc disease of the lumbar spine, and a heart condition; and entitlement to earlier effective dates for the grant of a TDIU and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to March 16, 2010, sarcoidosis was manifested by 
forced expiratory volume in one second (FEV-1) to forced vital capacity (FVC) ratio (FEV-1/FVC) of 81 percent; there was no pulmonary involvement with persistent symptoms requiring corticosteroids.

2.  For the period from March 16, 2010, the medical evidence demonstrates that sarcoidosis is in complete remission.

3.  For the period prior to March 16, 2010, fecal incontinence was manifested by occasional involuntary bowel movements necessitating the wearing of a pad.

4.  For the period from March 16, 2010, fecal incontinence is manifested by extensive leakage and fairly frequent involuntary bowel movements.  There is no evidence of complete loss of sphincter control.


CONCLUSIONS OF LAW 

1.  For the period prior to March 16, 2010, the criteria for an evaluation in excess of 10 percent for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2015).

2.  For the period from March 16, 2010, the criteria for a compensable evaluation for sarcoidosis have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2015).

3.  For the period prior to March 16,2010, the criteria for an evaluation in excess of 30 percent for fecal incontinence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.114, Diagnostic Code 7332 (2015).

4.  For the period from March 16, 2010, the criteria for an evaluation in excess of 60 percent for fecal incontinence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.114, Diagnostic Code 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An August 2006 letter discussed the evidence necessary to support the Veteran's claims.  The Veteran was informed of the evidence of record and the allocation of responsibilities between herself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, private, and VA treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that they are adequate in that the examiners reviewed the record and discussed the results of their examinations.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the Veteran was afforded hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.   These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the evidence necessary to support the claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

Sarcoidosis

Sarcoidosis is defined as a chronic, progressive, systemic granulomatous reticulosis of unknown etiology, characterized by hard tubercles.  It can affect almost any organ or tissue.  Laboratory findings may include hypercalcemia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1693 (31st ed. 2007).

Sarcoidosis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6846 (2015). Chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment is assigned a noncompensable rating.  Pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids warrants a 30 percent rating.  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control merits a 60 percent rating.  The maximum 100 percent rating is reserved for cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 

Alternatively, sarcoidosis may be evaluated as chronic bronchitis with supplemental evaluation of extra-pulmonary involvement under the specific body system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.  Chronic bronchitis is the subject of 38 C.F.R. § 4.97, Diagnostic Code 6600.  A 10 percent rating is assigned when forced expiratory volume in one second (FEV-1) is 71 to 80 percent of the predicted value, the FEV-1 to forced vital capacity (FVC) ratio (FEV-1/FVC) is 71 to 80 percent, or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is 66 to 80 percent of the predicted value.  A 30 percent rating is warranted for FEV-1 is 56 to 70 percent of the predicted value, the FEV-1/FVC is 56 to 70 percent, or DLCO (SB) is 56 to 65 percent of the predicted value.  A 60 percent rating is merited when FEV-1 is 40 to 55 percent of the predicted value, the FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent of the predicted value, or maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  The maximum rating of 100 percent is reserved for when FEV-1 is less than 40 percent of the predicted value, the FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40 percent of the predicted value, a maximum exercise capacity is less than 15 ml/kg/min in oxygen consumption (with cardiac or respiratory limitation), there is cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or an episode or episodes of acute respiratory failure, or outpatient oxygen therapy is required.  Post-bronchodilator results are to be used unless the results are poorer than pre-bronchodilator results. 

On VA examination in April 2005, the Veteran's history was reviewed.  He reported that 10 years previously, he developed exertional shortness of breath.  He indicated that he was treated for a congenital vascular abnormality of his heart, although the examiner noted that there were no details available.  He stated that for the previous four of five years, he had difficulty with exertional shortness of breath and fatigue.  He noted that he could not walk more than a block or block and a half without becoming short of breath, fatigued, and in need of rest.  He indicated that he was able to climb one flight of stairs.  He reported chronic pain in the upper left chest and noted a dull heaviness in his chest which was primarily exertional.  The examiner noted that a stress thallium in March 2005 was negative, but that the Veteran had stopped due to fatigue and dyspnea.  She further noted that pulmonary function tests in March 2005 revealed an FEV1 of 3.44 liters, an FVC of 4.24 liters, and FEV1/FVC of 81 percent.  Physical examination revealed normal breath sounds.  The assessment was history of sarcoid.  The examiner concluded that the Veteran's complaints of dyspnea and fatigue were not likely related to the history of sarcoid, but that their etiology was currently unclear.  

On VA pulmonary consultation in July 2006, the Veteran's history was reviewed.  He reported that he received steroids for three years following his diagnosis with sarcoid in 1972, but stopped as he was told that the sarcoid was gone.  He indicated that since then, he had not received treatment.  The provider noted that the Veteran had been a smoker for 45 years, with a one to two pack per day habit.  The Veteran reported that he had episodes of shortness of breath during hot, humid weather.  He endorsed occasional cough without sputum, hemoptysis, or wheezing.  He denied fever, chills, weight loss, and night sweats.  Testing revealed FEV1/FVC of 75 percent, and total lung capacity of 64 percent predicted.  X-rays revealed no lung infiltrates.  The provider concluded that there were no signs or symptoms of progressive lung disease.  He recommended that the Veteran stop smoking and repeat full pulmonary function tests in one year.  

During his February 2009 hearing, the Veteran testified that he had severe shortness of breath.  He noted that environmental changes exacerbated his symptoms.  He indicated that he had been diagnosed with chronic obstructive pulmonary disease (COPD).

On VA pulmonary consultation in June 2009, the Veteran reported shortness of breath.  Pulmonary function tests revealed FVC of 101 percent predicted, FEV1 of 104 percent predicted, FEV1/FVC of 100 percent predicted, and DLCO of 59 percent predicted.  The technician noted that the Veteran's efforts were inconsistent.  The examiner noted the Veteran's history of shortness of breath and indicated that other possible causes included smoking, obesity, deconditioning, and heart disease.  

On pulmonary consultation in December 2009, the provider noted that the Veteran had undergone cardiac catheterization which revealed single vessel coronary artery disease which was being medically treated.  The Veteran reported continued dyspnea and occasional wheezing and fatigue.  The provider noted that pulmonary function testing showed minimal to mild obstruction, with good oxygenation and gas exchange.  He further noted that CT scan did not show any evidence of sarcoidosis.  He concluded that dyspnea was most likely secondary to heart disease, smoking, obesity, and deconditioning.  He pointed out that there was also a component of untreated sleep apnea.  

On VA examination in March 2010, the Veteran's history was reviewed.  The examiner noted that the Veteran had initially been treated with steroids but had not received them in many years.  He also noted that the Veteran had not experienced any episodes of liver failure.  He indicated that CT scan and pulmonary function tests corroborated that the Veteran had no lung disease from sarcoid.  He specified that total lung capacity in April 2009 was 91 percent of normal, FEV1 was 104 percent of normal, and DLCO was 59 percent of normal.  He also indicated that liver functions were normal on testing in November 2009.  The examiner concluded that sarcoidosis was in 100 percent remission with no residuals.  

Having carefully reviewed the record, the Board concludes that for the period prior to March 16, 2010, an evaluation in excess of 10 percent is not warranted.  In this regard, the Board observes that the 10 percent evaluation for this period was based on pulmonary function tests conducted in April 2005, which revealed FEV1/FVC of 81 percent.  A higher evaluation requires evidence showing that FEV-1 is 56 to 70 percent of the predicted value, the FEV-1/FVC is 56 to 70 percent, or DLCO (SB) is 56 to 65 percent of the predicted value under the criteria for evaluating chronic bronchitis; or pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids under the criteria for evaluating sarcoidosis.  Such is not shown by the record.  Rather, application of the criteria to the results of pulmonary function testing during this period results in a 10 percent evaluation.  Moreover, there is no indication that the Veteran requires corticosteroids for control of his sarcoidosis.  In fact, he has reported that he has not received such treatment since sarcoidosis was initially diagnosed in 1972.  Thus, a higher evaluation is also unavailable pursuant to these criteria.

For the period from March 16, 2010, the Board concludes that the Veteran's sarcoidosis is correctly evaluated as noncompensably disabling.  In this regard, the Board observes that examination in March 2010 revealed that the Veteran had no lung disease from sarcoid, and that sarcoidosis was in full remission.  In the absence of symptoms caused by sarcoidosis, the noncompensable evaluation assigned to this disability from March 16, 2010 is correct.

The Veteran is competent to report symptoms associated with this disability; however, the medical evidence is most probative, and does not reflect findings supportive of higher evaluations for the periods considered.  Thus, the criteria for higher evaluations are not met.  

 Fecal Incontinence

Fecal incontinence is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7332, which evaluates rectum and anus, impairment of sphincter control.  Under this diagnostic code, a 30 percent evaluation is applicable where there are occasional involuntary bowel movements necessitating the wearing of a pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted if there is complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2015).

On VA gastroenterology consultation in May 2008, the provider noted that the Veteran leaked liquid stool in small amounts which required wearing a pad.  The impression was intermittent fecal incontinence.

On VA examination in June 2009, the Veteran's history was reviewed.  He indicated that rectal suppositories had helped with his fecal incontinence, but that he still wore protective pads and protective underwear.  Examination revealed poor rectal sphincter tone.  The diagnosis was fecal incontinence secondary to chronic prostatitis.  

On VA gastroenterology consultation in November 2009, the Veteran reported continued daily liquid discharge, with one formed stool daily.  

On VA examination in March 2010, the Veteran's history was reviewed.  The Veteran reported fecal soiling of his underclothes, and noted that he wore Depends exclusively, having to change once per day.  He denied rectal pain and bleeding.  On examination, sphincter tone was excellent.  The examiner noted that the cause of the incontinence was unknown.  The impression was sphincter incontinence.  

Upon careful review of the record, the Board has determined that higher evalautions are not warranted for fecal incontinence.

For the period prior to March 16, 2010, the currently assigned 30 percent evaluation contemplates occasional involuntary bowel movements necessitating the wearing of a pad.  The evidence of record demonstrates no more than occasional involuntary bowel movements for the period considered.  A higher evaluation requires evidence showing extensive leakage and fairly frequent involuntary bowel movements.  Such is not shown by the record; rather, the Veteran reported that he had small amounts of leakage, and the objective evidence indicates poor rectal sphincter tone.  

Regarding the period from March 16, 2010, the currently assigned 60 percent evaluation contemplates extensive leakage and fairly frequent involuntary bowel movements.  A higher evaluation requires evidence of complete loss of sphincter control.  The objective evidence does not demonstrate such,  In fact, on examination in March 2010, sphincter tone was noted to be excellent.  As such, a higher evaluation is not warranted for this period.

The Veteran is competent to report symptoms associated with this disability; however, the medical evidence is most probative, and does not reflect findings supportive of higher evaluations for the periods considered.  Thus, the criteria for higher evaluations are not met.  

	Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected sarcoidosis and fecal incontinence are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, sarcoidosis was shown to affect the Veteran's pulmonary functioning prior to March 2010, and to be in complete remission from that date.  Fecal incontinence is productive of involuntary bowel movements.  The applied criteria specifically contemplate these symptoms.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is assigned a 50 percent evaluation for depression, a 40 percent evaluation for chronic prostatitis in addition to the service-connected disabilities discussed above.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected rhinitis and headache disabilities result in further disability when viewed in combination with these other service-connected disabilities.

In short, there is nothing in the record to indicate that the Veteran's sarcoidosis and fecal incontinence cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

For the period prior to March 16, 2010, an evaluation in excess of 10 percent for sarcoidosis is denied.

For the period from March 16, 2010, a compensable evaluation for sarcoidosis is denied.

For the period prior to March 16, 2010, an evaluation in excess of 30 percent for fecal incontinence is denied.

For the period from March 16, 2010, an evaluation in excess of 60 percent for fecal incontinence is denied.  


REMAND

A February 2009 rating decision, in pertinent part, denied service connection for a bladder disorder and a skin disability of the hands; and declined to reopen claims of entitlement to service connection for prostate cancer, degenerative disc disease of the lumbar spine, and a heart condition.  The Veteran submitted notices of disagreement (NOD) in September and October 2009.  In a January 2015 rating decision, the RO denied service connection for erectile dysfunction.  The Veteran submitted a NOD in February 2015.  

The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding these issues must be issued to the appellant.  As such, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

The adjudication of the Veteran's petition to reopen the claim of entitlement to service connection for prostate cancer might impact the outcome of the claim of entitlement to higher evaluations for chronic prostatitis; thus, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on this issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Thus, this issue will not be considered by the Board pending the outcome of the issues being remanded for issuance of an SOC.

With regard to the claim of entitlement to higher evaluations for depression, the Board notes that in a May 2015 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran indicated that he had never received the report of the VA examination carried out in June 2012.  He should be provided with a copy of this examination report and afforded the opportunity to respond.  

As the development of evidence pertinent to the issues discussed above might impact the outcome of the claim of entitlement to an earlier effective date for the grant of a TDIU and DEA, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on these issues.  See Henderson.  Thus, the issue of an earlier effective date will not be considered by the Board pending the outcome of the issue of entitlement to higher evaluations for depression.

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a statement of the case on the issues of entitlement to service connection for a bladder disorder, a skin disorder of the hands, and erectile dysfunction; and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for prostate cancer, degenerative disc disease of the lumbar spine, and a heart condition pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

2.  Provide the Veteran with a copy of the June 2012 VA psychological examination report.

3.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


